Citation Nr: 0724562	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  01-02 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from June 1966 to June 1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand dated in February 
2005.  This matter was originally on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina, that granted the 
veteran service connection for diabetes mellitus with a 20 
percent disability rating.  

In the February 2005 Board Remand, the Board denied the 
veteran's claims for service connection for residuals of a 
neck fracture, a disability manifested by diminished capacity 
to procreate, and compensation for teeth problems as a result 
of medications.  The Board reopened the claims for service 
connection for post-traumatic stress disorder and prostatitis 
and remanded them to the RO for further development.  The 
Board also remanded the veteran's claim for an increased 
rating for diabetes mellitus in order to provide the veteran 
with a VA examination.  

The Board notes that during the course of the veteran's 
appeal, the RO granted the veteran service connection for 
post-traumatic stress disorder (PTSD) with delusional 
disorder with a 100 percent disability rating and service 
connection for prostatitis with a non-compensable rating in 
September 2006.  The record reflects that no issue regarding 
the grants of service connection for the veteran's PTSD with 
delusional disorder and prostatitis has been procedurally 
prepared or certified for appellate review.  Thus, only the 
issue of entitlement to an increased rating for diabetes 
mellitus is subject to appellate review.  Godfrey v. Brown, 7 
Vet. App. 398, 410 (1995).

The Board observes that the April 2006 VA medical examination 
report shows a diagnosis of diabetes mellitus with minimal 
peripheral neuropathy; however, the record reveals that the 
veteran is not currently service-connected for peripheral 
neuropathy.  Therefore, the Board refers this matter to the 
RO for appropriate action.  


It is further noted that in July 2003, the veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record shows that the veteran's 
service-connected diabetes mellitus requires that the veteran 
have a restricted diet and take insulin twice a day, but does 
not require a regulation of activities.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 20 
percent for service-connected diabetes mellitus have not been 
met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.119, 
Diagnostic Code 7913 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	February 2005 Board Remand and Veterans Claims 
Assistance Act of 2000

In February 2005, the Board remanded the veteran's claim to 
the Appeals Management Center (AMC) for a VA medical 
examination to determine the nature and severity of the 
veteran's diabetes mellitus.  The record reflects that the 
veteran underwent a VA medical examination in April 2006 as 
the examination report is associated with the claims file.  
The RO considered the additional medical evidence, continued 
the denial of the claim, and issued a Supplemental Statement 
of the Case (SSOC) on the issue in September 2006.  Based on 
the foregoing, the Board finds that the RO complied with the 
Board's February 2005 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In August 2001 VCAA correspondence, in response to the 
veteran's original claim for service connection for diabetes 
mellitus, the RO notified the veteran which information and 
evidence that he was to provide and which information and 
evidence that VA would attempt to obtain on his behalf.  The 
RO explained what the evidence must show to establish service 
connection and that the veteran should send the evidence or 
information describing the evidence to the RO by October 6, 
2001.  Thus, the veteran was essentially asked to submit any 
information pertinent to the veteran's claim.  38 C.F.R. § 
3.159(b)(1) (2006).  The RO also explained to the veteran 
that the VA may be able to pay him from the date that his 
claim was received if the information or evidence requested 
was received within one year from the date of the letter and 
VA decided that he was entitled to benefits. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reveals that the RO granted the veteran service 
connection for diabetes mellitus with a disability rating of 
20% in its March 2002 rating decision.  In response, the 
veteran filed a Notice of Disagreement (NOD) in May 2002 for 
a higher initial disability rating.  The Board notes, 
however, that the veteran was not specifically advised 
regarding what the evidence must show to establish an 
increased disability rating.  Nonetheless, the Board finds 
that the veteran has not been prejudiced by this omission.  

In reviewing the record of correspondence between the RO and 
the veteran, it appears that the veteran was aware of what 
the evidence must show to establish an increased disability 
rating.  In the March 2002 rating decision, the RO explained 
what the evidence must show for a higher disability rating 
for diabetes mellitus.  The RO explained to the veteran that 
in order to be assigned a higher disability rating of 40%, 
the evidence must show that the veteran takes insulin, has a 
restricted diet, and that the veteran's activities were 
regulated.  The RO stated that the record of evidence failed 
to show that the veteran's activities were regulated and, 
therefore, a higher disability rating of 40% was not 
warranted.  Additionally, in the January 2003 Statement of 
the Case (SOC), the RO reiterated what the evidence must show 
to establish a higher disability rating for diabetes 
mellitus.  The Board notes that in response to the RO's 
correspondence, the veteran's representative contended in the 
May 2004 Statement of Accredited Representative that the 
veteran was entitled to a higher disability rating because 
his activities were regulated, which further indicates that 
the veteran and his representative understood what the 
evidence must show to establish a higher disability rating.  
Also, in the September 2006 Supplemental Statement of the 
Case (SSOC), the RO again explained what the evidence must 
show to warrant a higher disability rating for the veteran's 
diabetes mellitus.  The Board further notes that the RO sent 
the veteran an additional VCAA correspondence in February 
2007 that advised the veteran regarding the assignment of a 
disability rating and requested additional evidence from the 
veteran.  The correspondence notified the veteran that he had 
an additional 60 days to send this information and evidence 
to the RO; however, the veteran did not respond to the RO's 
correspondence.  Moreover, neither the veteran nor his 
representative asserts that the veteran has not been 
adequately advised regarding his claim for an increased 
disability rating.  

The Board observes that the RO provided the veteran with a 
copy of the March 2002 rating decision, the January 2003 
Statement of the Case (SOC), the September 2006 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion on pertinent laws and regulations, a summary of 
the evidence considered, and the basis for the decision.  
Furthermore, the RO sent follow-up duty to assist letters to 
the veteran in March 2005 and February 2007.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to the duty to assist, the Board recognizes the 
inclusion of the veteran's
service medical records, VA medical records dated from 
December 2001 to September 2006, the April 2006 VA medical 
examination report, and the veteran's statements in the 
claims folder.  

In further regard to the duty to assist, the RO afforded the 
veteran a VA medical examination in April 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  




II.	Evidence

In a March 2002 rating decision, the RO granted presumptive 
service connection for diabetes mellitus as due to herbicide 
exposure and assigned a 20 percent rating under Diagnostic 
Code 7913.  In the July 2003 hearing transcript, the 
veteran's representative contended that the veteran's 
diabetes mellitus warranted a higher disability rating due to 
the veteran's medical treatment consisting of foot care and 
daily foot inspections, prohibition of bare feet, education 
about diet and exercise, a restricted diet, and insulin 
injections. 

The veteran's service medical records note no relevant 
findings.  

VA medical records dated from December 2001 to September 2006 
document the veteran's ongoing medical treatment for diabetes 
mellitus.  

The VA medical records show that the veteran has been treated 
with insulin for his diabetes since 2000 and they reveal that 
the veteran requires two insulin injections everyday.  The 
records also demonstrate that the veteran's diet is 
restricted due to his diabetes mellitus.  Specifically, it is 
noted in an October 2002 VA medical record that the veteran 
was educated on lipid lowering dietary and optimal lifestyle 
measures including attaining and maintaining optimal weight.  

An October 2002 VA medical record shows that the veteran 
underwent a diabetic foot examination.  The record 
demonstrates that the veteran was educated on proper foot 
care including the suggestion that the veteran purchase new 
shoes or wear athletic shoes, and was advised against having 
bare feet.  The veteran was encouraged to apply lotion to his 
feet everyday and instructed on the importance of nail care 
and daily foot inspections.  

The VA medical records from December 2001 to September 2006 
do not contain any notations or documentation regarding any 
regulation or restriction of the veteran's activities due to 
his diabetes mellitus. 

The veteran underwent a VA medical examination in April 2006 
to assess the current level of impairment of his diabetes 
mellitus.  The VA examiner indicated that the veteran was 
first diagnosed with diabetes mellitus in June 2001 when he 
was admitted with a blood sugar of 713 mg percent with 
positive serum acetone and was subsequently discharged on 
insulin, which the veteran currently takes.  The examiner 
noted that the veteran takes Novolin insulin 70/30 and that 
he takes 43 units every morning and 18 units every evening.  
The veteran reported to the examiner that he is on a low 
sodium and low fat diet.  He explained that his blood sugar 
went as low as the 60-65 mg percent range which occurred 
about once or twice a week.  The veteran did not report any 
regulation of physical activities.  The VA examiner noted a 
diagnosis of diabetes mellitus with minimal peripheral 
neuropathy and no other complications. 


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  A rating of 10% is assigned for 
diabetes mellitus that is managed by a restricted diet only.  
Id.  A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  Id.  A rating of 
40% is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  Id.  A rating 
of 60 percent is required for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities, and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  Id.  A 
rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  Id.   


IV.	Analysis

The veteran's service-connected diabetes is presently 
assigned a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  

The medical evidence shows that the veteran's service-
connected diabetes mellitus requires a restricted diet and 
insulin injections twice a day, which are factors already 
contemplated in the currently assigned 20 percent rating 
under Diagnostic Code 7913.  For an award of the next higher 
rating of 40 percent, the evidence should show that the 
veteran requires the use of insulin, a restricted diet, and a 
regulation of activities as a result of his diabetes.  

The Board notes that the medical evidence of record does not 
show that treatment for the veteran's diabetes requires any 
regulation of the veteran's activities.  The veteran did not 
report any regulation of activities at the April 2006 VA 
medical examination and the VA medical records do not show 
any regulation of activities as a result of his service-
connected diabetes.  The Board recognizes the veteran's 
contention that his activities are restricted due to his 
instructions on proper foot care including "no bare feet."  
However, this education on foot care is not considered a 
regulation or restriction of the veteran's activities as 
contemplated by the schedular criteria.  The Board also 
observes that the veteran was educated on the importance of a 
healthy diet and exercise; however, this is not a regulation 
or restriction of the veteran's recreational or occupational 
activities, but a general education on the benefits of diet 
and exercise.  Therefore, the Board finds that the veteran's 
diabetes mellitus more closely approximates the currently 
assigned disability rating of 20% as there is no evidence 
showing any regulation of the veteran's activities at any 
time relevant to the appeal period.  

The Board further notes that there is no evidence of record 
showing that the veteran's diabetes mellitus type II warrants 
a higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2006).  Any limits on the veteran's employability 
due to his diabetes have been contemplated in the current 20 
percent rating under Diagnostic Code 7913.  The evidence also 
does not reflect that the veteran's diabetes has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation 
is not required. 

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an assignment of an increased disability rating is 
not warranted.  38 C.F.R. § 3.102 (2006).

  


ORDER

Entitlement to a disability rating higher than 20 percent for 
service-connected diabetes mellitus is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


